Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 2/9/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon the amended claim 1 and further consideration, a new ground(s) of rejection is made in view of Wenger et. al and Taylor (see rejection below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP 317664 A1 to Wenger et al. (hereinafter “Wenger”) in view of U.S. Patent No. 7,517,258 B1 to Taylor (hereinafter “Taylor”).

Regarding Claim 1, Wenger teaches a hermetic terminal (see Figs. 1, 2 and pages 2 and 3 describing and illustrating the measuring cell having pins and tightly arranged) comprising: 
a barrier wall (carrier plate 6, Fig. 1, see corresponding description at page 3) to be joined to a housing (housing 10, Fig. 1, see corresponding description at page 3);  
a body (body can be considered as the combination of the clamping part 5, the intermediate plate 2 and base plate 3, Figs. 1, 2), the body (5, 2, 3) being fixed to the barrier wall (6) via a first insulator (elastic adhesive layer 4, Fig. 1, see corresponding description at page 3); and 
a signal line (pins 7, Fig. 1, see corresponding description at page 3) passing through the body (5) and fixed to the body (5) via a second insulator (see last two paragraphs at page 2 describing the “insulating clamping part attached to the base pins” as well as the “the clamping part, which can consist of a ceramic material”, thus the clamping part 5 is attached (i.e. fixed) to the pins 7 via the clamping part 5 which includes the ceramic material of (i.e. insulator), hence reading on the invention as claimed).
Wenger may be construed as not explicitly stating a “second insulator”, Wenger teaches a ceramic material of the clamping part itself that attaches the pins to the clamping part 5 (i.e. body).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the region of attachment between the ceramic material of the clamping part 5 and the pins 7 as being the claimed “second insulator”, since ceramic material of clamping part 5 serves as an insulator as well as the fixing/attaching to the pins 7 as seen at Fig. 1. 
Wenger as modified above further teaches, wherein when the barrier wall (6) is joined to the housing (10, see arrangement at Fig. 1 showing the joined structure), a space (interior 12, Fig. 1, see corresponding description at page 3) is formed between an inner wall of the housing (inner side of housing 10 as seen at Fig.1) and a surface of the body (5, 2, 3) intersecting an end face of the body positioned towards an inside of the housing (see arrangement at Fig. 1, note that the inside of the housing is shown as interior 12).
Even though Wenger teaches a body 5, 2, 3 as indicated above, Wenger is silent in regards to the body to be connected to a signal ground.  
Taylor, in the field of hermetically sealed coaxial type feed-through RF connectors, teaches the body to be connected to a signal ground (see Col. 8, lines 14 – 23 describing “the purpose of the lower solder joint 246 is to provide secure ohmic RF signal ground connection between the shell 200 and the surrounding aluminum housing 220”, see also claim 1 describing “said conductive ferrule being conductively coupled to the housing to provide a secure ohmic RF signal ground connection between the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grounding of Taylor into Wenger in order to provide improved accuracy of measurement data.

Regarding Claim 2, Wenger as modified above teaches wherein the body (5, 2, 3) is fixed to the barrier wall (6) at a position towards the inside of the housing (see arrangement of housing 10 and interior 12 with arrangement of elements 6, 5, 2, 3) from the barrier wall (6) when the barrier wall is joined to the housing (see arrangement at Fig. 1).  

Regarding Claim 3, Wenger as modified above teaches wherein the barrier wall (6) comprises an opening (see openings at wall 6 that allow the pins to pass through at both left and right side of the wall and also the opening at the center of wall 6); and  
wherein the body (5, 2, 3) is fixed to the barrier wall (6) via the first insulator (4) so as to cover the opening (see cross section at Fig. 1 showing the insulator 4 that blocks the opening in the axial direction).  

Regarding Claim 4, Wenger as modified above teaches wherein the second insulator (see modification above, i.e. attachment region/surface of 5 and 7) is disposed towards 

Regarding Claim 5, Wenger as modified above teaches wherein a length from an inner end to an outer end of the second insulator (see length of the second insulator at joining surface of 5 and 7 at Fig. 1, see modification above), length of the hermetic terminal (see length of the sealing device as a whole at Fig. 1) and a joining metal for joining the barrier wall to the housing (see joined structure of 6 to housing 10 at Fig. 1).
Wenger does not explicitly teach the length from an inner end to an outer end of the second insulator is less than the difference between a length from an inner end to an outer end of the hermetic terminal and a length from an inner end to an outer end of a joining metal for joining the barrier wall to the housing.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 6, Wenger as modified above teaches the claimed invention except for wherein the difference between a length from an inner end to an outer end of the hermetic terminal and a length from an inner end of the second insulator to an inner end of the body is greater than a length from an inner end to an outer end of a joining metal for joining the barrier wall to the housing.  However, it would have been obvious to one In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 7, Wenger as modified above teaches further comprising a plurality of the signal lines (signal lines 7, Fig. 1) and an impedance element electrically connecting the plurality of the signal lines (9, Figs. 1, 2, see description at page 3 line 12 – 13 from top stating “…base pins 7, which are connected at their upper end via connecting wires 9 to the contact points, not shown, of the diffused resistors”, thus reading on the invention as claimed).  

Regarding Claim 8, Wenger as modified above teaches a conductive material (see steel membrane 11, Fig. 1, see page 3, line 15 from top) and covering the impedance element (see arrangement at Fig. 1). 
Wenger does not explicitly teach the conductive material being attached to the body.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the conductive material 11 to be attached to the body 5, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

Regarding Claim 9, Wenger as modified above teaches an insulator surrounding the conductive material (see interior 12 that can serve as an insulator).  
Regarding Claim 10, Wenger as modified above teaches a sensor unit (see measurement unit of Figs. 1, 2 and description sections at pages 2 and 3) comprising the hermetic terminal of claim 1 (see rejection of claim 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See previously attached PTO-892 form dated 11/13/2020.  See PTO-892 accompanying this office action which includes the following references:
Tanner et al. (U.S. 4,675,643): describes a pressure transducer having hermetically sealed arrangement.
Volz et al. (U.S. 5,755,743): describes an implantable unit having a hermetically sealed housing for holding electronic device and cables.
Engmark et al. (U.S. 2007/0239223 A1): describes arrangement of electrical feedthroughs that provide an electrical circuit path extending from the interior of a hermetically sealed housing of an implantable medical device (IMD) to the exterior of the housing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861